Exhibit 10.6


                                                    
AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES ("the
Plan")


WHEREAS, Rayonier Inc. (the "Employer") maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the "Plan") for its employees;


WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;


WHEREAS, Section 14.0l(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 10-1-2017.




1. The Adoption Agreement is amended to read:


1-1    EMPLOYER INFORMATION:
Name: Rayonier Inc.    
Address:
Wildlight, 1 Rayonier Way
Yulee, FL 32097
Telephone: (904) 357-9100                    Fax:                    


2.
The Adoption Agreement is amended to read:



1-5    RELATED EMPLOYERS: Is the Employer part of a group of Related Employers
(as defined in Section 1.120 of the Plan)?
x    Yes
o    No
If yes, Related Employers may be listed below. A Related Employer must complete
a Participating Employer Adoption Page for Employees of that Related Employer to
participate in this Plan. The failure to cover the Employees of a Related
Employer may result in a violation of the minimum coverage rules under Code
§410(b). (See Section 2.02(c) of the Plan.)
Raydient Inc., Terrapointe LLC, Raydient LLC, Wildlight LLC. Rayonier Operating
Co LLC                
[Note: This AA §1-5 is for informational purposes. The failure to identify all
Related Employers under this AA §1-5 will not jeopardize the qualified status of
the Plan.]


3.
The Adoption Agreement is amended to read:



6A-5 ROTH DEFERRALS. Roth Deferrals (as defined in Section 3.03(e) of the Plan)
are not permitted under the Plan, unless designated otherwise under this AA
§6A-5.
x (a)
Availability of Roth Deferrals. Roth Deferrals are permitted under the Plan.
[Note: If Roth Deferrals are effective as of a date later than the Effective
Date of the Plan, designate such special Effective Date in AA §6A-9 below. Roth
Deferrals may not be made prior to January 1, 2006.]

x (b)
Distribution of Roth Deferrals. Unless designated otherwise under this
subsection, to the extent a Participant takes a distribution or withdrawal from
his/her Salary Deferral Account(s), the Participant may designate the extent to
which such distribution is taken from the Pre-Tax Deferral Account or from the
Roth Deferral Account. (See Section

8.11(b)(2) of the Plan for default distribution rules if a Participant fails to
designate the appropriate Account for corrective distributions from the Plan.)
Alternatively, the Employer may designate the order of distributions for the
distribution types listed below:
x (1)    Distributions and withdrawals.


o (i)
Any distribution will be taken on a pro rata basis from the Participant’s
Pre-Tax Deferral Account and Roth Deferral Account



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 1

--------------------------------------------------------------------------------




x (ii)
Any distribution will be taken first from the Participant’s Roth Deferral
Account and then from the Participant’s Pre-Tax Deferral Account.

o (iii)
Any distribution will be taken first from the Participant’s Pre-Tax Deferral
Account and then from the Participant’s Roth Deferral Account.

x (2)    Distribution of Excess Deferrals.
o (i)
Distribution of Excess Deferrals will be made from Roth and Pre-Tax Deferral
Accounts in the same proportion that deferrals were allocated to such Accounts
for the calendar year.

x (ii)
Distribution of Excess Deferrals will be made first from the Roth Deferral
Account and then from the Pre-Tax Deferral Account.

o (iii)
Distribution of Excess Deferrals will be made first from the Pre-Tax Deferral
Account and then from the Roth Deferral Account.

x (3)
Distribution of Salary Deferrals to Highly Compensated Employees to correct ADP
or ACP Test failure.

o (i)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made from Roth and Pre-Tax Deferral Accounts in the same proportion that
deferrals were allocated to such Accounts for the Plan Year.

x (ii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Roth Deferral Account and then from the Pre-Tax Deferral
Account.

o (iii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Pre-Tax Deferral Account and then from the Roth Deferral
Account.



o (c)
In-Plan Roth Conversions (pre-2013 provisions). Unless elected under this
subsection, the Plan does not permit a Participant to make an In-Plan Roth
Conversion under the Plan. To override this provision to allow Participants to
make an In-Plan Roth Conversion, this subsection must be completed.

o (l)    Effective date. Effective _____________ [not earlier than 9/27/2010 or
later than 12/31/2012], a Participant
may elect to convert all or any portion of his/her non-Roth vested Account
Balance to an In-Plan Roth Conversion Account.
[Note: The Plan must provide/or Roth Deferrals under AA §6A-5 as of the
effective date designated in this subsection (1). The provisions under this
subsection do not address the provisions under the American Taxpayer Relief Act
of2012 (ATRA). To apply the rules under ATRA for In-Plan Roth Conversions made
on or after January 1, 2013, see Appendix B of the Plan and Interim Amendment
#I.]
o (2)
Additional in-service distribution options for In-Plan Roth Conversions. For a
Participant to convert his/her contributions to Roth contributions, the
Participant must be eligible to take a distribution from the

Plan. This subsection (2) may be used to add the in-service distribution options
under the Plan applicable only to In-Plan Roth Conversion s.
o (i)    In-service distribution events: In addition to any in-service
distribution options described in AA
§ l0, the following in-service distribution options apply for In-Plan Roth
Conversions: [Check the appropriate boxes.]
o (A)    Attainment of age 59½ for all contribution sources
o (B)
Attainment of age 59½ for Salary Deferrals (including QNECs, QMACs and Safe
Harbor Contributions, if applicable)

o (C)
Attainment of age_ for contribution sources other than Salary Deferrals (and
QNECs, QMACs and Safe Harbor Contributions, if applicable).

o (D)
Completion of____(cannot be less than 60) months of participation in the Plan.
(Not applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor Contributions,
as applicable.)

o (E)
The amounts being withdrawn have been held in Plan for at least two years. (Not
applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor Contributions, as
applicable.)

o (F)    Other distribution event:
_________________________________________________
[Note: For Salary Deferrals (including any QNECs, QMACs or Safe Harbor
Contributions), a Participant must be at least age 59½ to take an in-service
distribution. For Employer Contributions and Matching Contributions, the Plan
may authorize an in-service distribution upon a stated event, including


© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 2

--------------------------------------------------------------------------------




the attainment of any age. Any selection in subsection (F) must be d finitely
determinable and not subject to Employer discretion. ]
o(ii)    In-service distribution option available only to accomplish In-Plan
Roth Conversion. If this subsection (ii) is checked, the in-service distribution
options described in subsection (i) will be permitted only to accomplish an
In-Plan Roth Conversion.
[Note: An in-service distribution may be limited solely to accomplish a Roth
conversion only if the Plan does not already authorize an in-service
distribution. Thus, this subsection (ii) will not apply to the extent an
in-service distribution is already authorized under the Plan.]
o (3)
Contribution sources. An Employee may only elect to make an In-Plan Roth
Conversion from the following sources: [Check all contribution sources available
under the Plan from which an In-Plan Roth Conversion is available.]

o (i)    All available sources under the Plan
o (ii)    Pre-tax Salary Deferrals
o (iii)    Employer Contributions
o (iv)    Matching Contributions
o (v)    Safe Harbor Contributions
o (vi)    QNECs and QMACs
o (vii)    After-Tax Contributions
o (viii)     Ro11over Contributions
o (ix)    Describe:     
[Note: Any selection in subsection (ix) must be definitely determinable and not
subject to Employer discretion.]
o (4)
Limits applicable to In-Plan Roth Conversions. The following limits apply in
determining the amounts that are eligible for an In-Plan Roth Conversion.

o (i)
Check this box if Roth conversions may only be made from contribution sources
that are fu11y vested (i.e., 100% vested).

[Note: If an In-Plan Roth Conversion is permitted from partially-vested sources,
special rules apply for determining the vested percentage of such amounts after
conversion. See Section 7.09 of the Plan.]
o (ii)    A Participant may not make an In-Plan Roth Conversion of less than
$___    (may not exceed $1,000).
o (iii)    A Participant may not make an In-Plan Roth Conversion of any
outstanding loan amount.
[Note: If this subsection (iii) is not checked, a Participant may convert
amounts that are attributable to an outstanding loan, to the extent the loan
relates to a contribution source that is eligible for conversion under
subsection (3) above.]
o (iv)    Describe:
_________________________________________________________________________


[Note: Any selection in subsection (iv) must be definitely determinable and not
subject to Employer discretion.]
o (5)
Amounts available to pay federal and state taxes generated from an In-Plan Roth
Conversion.

o (i)
In-service distribution. If the Plan does not otherwise permit an in-service
distribution at the time of the In-Plan Roth Conversion and this subsection (i)
is checked, a Participant may elect to take an in-service distribution solely to
pay taxes generated from the In-Plan Roth Conversion.

o (ii)
Participant loan. Generally, a Participant may request a loan from the Plan to
the extent permitted under Section 13 of the Plan and Appendix B of this
Adoption Agreement. However, to the extent a Participant loan is not otherwise
allowed and this subsection (ii) is selected, a Participant may receive a
Participant loan solely to pay taxes generated from an In-Plan Roth Conversion.



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 3

--------------------------------------------------------------------------------




[Note: if this subsection (ii) is selected and Participant loans are not
otherwise authorized under the Plan, any Participant loan made pursuant to this
subsection (ii) will be made in accordance with the default loan policy
described in Section 13 of the Plan.]




o (6)
Distribution from In-Plan Roth Conversion Account. Distributions from the
In-Plan Roth Conversion account will be permitted as follows:

o (i)
In-service distributions will not be permitted from an In-Plan Roth Conversion
account until the earliest date a distribution would otherwise be permitted for
any contribution source eligible for conversion, without regard to the
conversion distribution.

o (ii)    An in-service distribution may be made from the In-Plan Roth
Conversion account at any time.
o (iii)
A separate In-Plan Roth Conversion account will be maintained for converted
amounts attributable to Rollover Contributions and/or After-Tax Contributions.
An in-service distribution may be made at any time from this separate account.

o (iv)    Describe distribution options:
______________________________________________________


[Note: This subsection (6) may not be used to eliminate an in-service
distribution option that was otherwise available at the time of the In-Plan Roth
Conversion. Thus, for example, if a Participant is permitted to make an In-Plan
Roth Conversion of After-Tax Contributions or Rollover contributions, and such
contributions are eligible for immediate distribution at the time of the In-Plan
Roth Conversion, those amounts must continue to be available for distribution
after the In-Plan Roth Conversion, Subsection (iii) permits the protection of
the
immediate distribution option for Rollover and After-Tax Contributions while
still delaying the distribution of other contribution sources. If subsection
(iii) is checked, subsection (i) or (iv) should also be checked to describe
distribution options/or other contribution sources. To the extent a selection in
this subsection (6)
results in an improper elimination of a distribution right, the provisions of
this subsection (6) will not apply.]


o (d)    Describe any special rules that apply to Roth Deferrals under the Plan:
_____________________________________
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]


4.
The Adoption Agreement is amended to read:



6A-9
SPECIAL DEFERRAL EFFECTIVE DATES. Unless designated otherwise under this AA
§6A-9, a Participant is eligible to make Salary Deferrals under the Plan as of
the Effective Date of the Plan (as designated in the Employer Signature Page).

However, in no case may a Participant begin making Salary Deferrals prior to the
later of the date the Employee becomes a Participant, the date the Participant
executes a Salary Reduction Agreement or the date the Plan is adopted or
effective. (See Section 3.03(a) of the Plan.)
To designate a later Effective Date for Salary Deferrals or Roth Deferrals,
complete this AA §6A-9.
o (a)
Salary Deferrals. A Participant is eligible to make Salary Deferrals under the
Plan as of:

o (1)    the date the Plan is executed by the Employer (as indicated on the
Employer Signature Page).
o (2)    ___ (insert date).
x (b)
Roth Deferrals. The Roth Deferral provisions under AA §6A-5 are effective as of
2-1-2018 . [If Roth Deferrals are permitted under AA §6A-5 above, Roth Deferrals
are effective as of the Effective Date applicable to Salary

Deferrals under this AA §6A-9, unless a later date is designated under this
subsection.]


5.
The Adoption Agreement is amended to read:



6B-3    CONTRIBUTIONS ELIGIBLE FOR MATCHING CONTRIBUTIONS ("ELIGIBLE
CONTRIBUTIONS"). Unless
designated otherwise under this AA §6B-3, all Salary Deferrals, including any
Roth Deferrals and Catch-Up Contributions are eligible for the Matching
Contributions designated under AA §6B-2.
x (a)    Matching Contributions. Only the following contribution sources are
eligible for a Matching Contribution under AA
§6B-2:
x (l)    Pre-tax Salary Deferrals
x (2)    Roth Deferrals
x (3)    Catch-Up Contributions
[Note: Any amounts excluded under this subsection do not apply to Safe Harbor
Matching Contributions under AA


© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 4

--------------------------------------------------------------------------------




§6C-2. See AA §6D-2 to determine eligibility of After-Tax Employee Contributions
for Matching Contributions.]
o(b)
Application of Matching Contributions to elective deferrals made under another
plan maintained by the Employer. If this subsection is checked, the Matching
Contributions described in AA §68-2 will apply to elective deferrals made under
another plan maintained by the Employer.



o (1)    The Matching Contribution designated in AA §6B-2 above will apply to
elective deferrals under the following
plan maintained by the Employer: ___________    


o (2)    The following special rules apply in determining the amount of Matching
Contributions under this Plan with
respect to elective deferrals under the plan described in subsection (1):
_______________________________


[Note: This subsection may be used to describe special provisions applicable to
Matching Contributions provided with respect to elective deferrals under another
plan maintained by the Employer, including another qualified plan, Code §403(b)
plan or Code §457(b) plan.]
x (c)    Special rules. The following special rules apply for purposes of
determining the Matching Contribution under this AA
§6B-3: A Participant who receives a non-hardship withdrawal of After-tax or
Company Matching contributions is suspended from receiving Company Matching
contributions for three months following the date of withdrawal.
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4) and the regulations thereunder. If contribution sources are
limited/or only certain Matching Contributions those limitations may be
described under this subsection.]


6.
The Participating Employer Page has been modified to add Raydient LLC,
Terrapointe LLC, Wildlight LLC, and Rayonier Operating Co LLC as participating
employers. The modified Participating Employer Page(s) are attached to this
Amendment.









© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 5

--------------------------------------------------------------------------------







PARTICIPATING EMPLOYER ADOPTION PAGE
x
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section 16 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer if there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the "Employer" in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTlCIPATlNG EMPLOYER INFORMATION:
Name: Terrapointe LLC    
Address: Wildlight 1 Rayonier Way    
City, State, Zip Code: Yulee, Florida 32097    
EMPLOYER IDENTIFICATION NUMBER (EIN): 59-3607205    
FORM OF BUSINESS: LLC    
EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
x    New plan. The Participating Employer is adopting this Plan as a new Plan
effective 10-1-2017 . [Note: Date can be no earlier than the
first day of the Plan Year in which the Plan is adopted.]
o    Restated plan. The Participating Employer is adopting this Plan as a
restatement of a prior plan.
(a)
Name of plan(s) being restated:    

(b)
This restatement is effective     [Note: Date can be no earlier than January 1,
2007.]

(c)
The original effective date of the plan(s) being restated is:

o    Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:    
ALLOCATlON OF CONTRIBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
o
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan. ]

MODIFICATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
o (a)    Special Effective Dates. Check this (a) if different special effective
dates apply with respect to the Participating Employer signing this
Participating Employer Adoption Page. Attach a separate Addendum to the Adoption
Agreement entitled "Special Effective Dates for
Participating Employer" and identify the special effective dates as they apply
to the Participating Employer.
o (b)    Modification of Adoption Agreement elections. Section(s) ___ of the
Agreement are being modified for this Participating
Employer. The modified provisions are effective     .
[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page l of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
Terrapointe LLC
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
11/9/2017
(Signature)
(Date)



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 6

--------------------------------------------------------------------------------





PARTICIPATING EMPLOYER ADOPTION PAGE


x
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section 16 of the Plan/or
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating employer Adoption Page. Any reference to the "Employer" in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTlClPATlNG EMPLOYER lNFORMATlON:
Name: Raydient LLC                                            
Address: Wildlight l Rayonier Way                                        
City, State, Zip Code: Yulee, Florida 32097    
EMPLOYER lDENTlFlCATlON NUMBER (EIN): 59-3607205                            
FORM OF BUSlNESS: LLC    
EFFECTlVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
x
New plan. The Participating Employer is adopting this Plan as a new Plan
effective 10-1-17 . [Note: Date can be no earlier than the first day of the Plan
Year in which the Plan is adopted.]

o    Restated plan. The Participating Employer is adopting this Plan as a
restatement of a prior plan.
(a)    Name of plan(s) being
restated:_________________________________________________________________________________________
(b)    This restatement is effective     [Note: Date can be no earlier than
January 1, 2007]
(c)
The original effective date of the plan(s) being restated is:    

o    Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:     
ALLOCATlON OF CONTRIBUTlONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
o
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]

MODIFICATIONS TO ADOPTlON AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
o (a)
Special Effective Dates. Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled "Special Effective Dates for participating Employer" and identify the
special effective dates as they apply to the Participating Employer.

o (b)    Modification of Adoption Agreement elections. Section(s) ____of the
Agreement are being modified for this Participating
Employer. The modified provisions are effective                                 
.
[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page l of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
Raydient LLC
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
11/9/2017
(Signature)
(Date)







© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 7

--------------------------------------------------------------------------------





PARTICIPATING EMPLOYER ADOPTION PAGE
x
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section /6 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the "Employer" in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTICIPATING EMPLOYER INFORMATION:
Name: Wildlight LLC    
Address: Wildlight 1 Rayonier Way    
City, State, Zip Code: Yulee, Florida 32097        
EMPLOYER IDENTIFICATION NUMBER (EIN): 81-3453961    
FORM OF BUSINESS: LLC    
EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
x
New plan. The Participating Employer is adopting this Plan as a new Plan
effective 10-1-17 . [Note: Date can be no earlier than the first day of the Plan
Year in which the Plan is adopted.]

o    Restated plan. The Participating Employer is adopting this Plan as a
restatement of a prior plan.
(a) Name of plan(s) being
restated:_____________________________________________________________________________________________
(b)
This restatement is effective      [Note: Date can be no earlier than January 1m
2007]

(c)
The original effective date of the plan(s) being restated is:    

o
Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:     

ALLOCATlON OF CONTRlBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
o
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. lf this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]

MODIFICATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
o (a)
Special Effective Dates, Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled "Special Effective Dates for Participating Employer" and identify the
special effective dates as they apply to the Participating Employer.

o (b)    Modification of Adoption Agreement elections. Section(s) of the
Agreement are being modified for this Participating
Employer. The modified provisions are effective
__________________________________________________________________________.
[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page l of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
Wildlight LLC
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
11/9/2017
(Signature)
(Date)



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 8

--------------------------------------------------------------------------------





PARTICIPATING EMPLOYER ADOPTION PAGE
x
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section 16 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the "Employer" in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTIClPATING EMPLOYER lNFORMATlON:
Name: Rayonier Operating Company LLC
Address: Wildlight I Rayonier Way    
City, State, Zip Code: Yulee, Florida 32097    


EMPLOYER lDENTIFICATION NUMBER (EIN): 27-2793120
FORM OF BUSINESS: LLC     


EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
x
New plan. The Participating Employer is adopting this Plan as a new Plan
effective 1-1-2018. [Note: Date can be no earlier than the first day of the Plan
Year in which the Plan is adopted.]

o
Restated plan. The Participating Employer is adopting this Plan as a restatement
of a prior plan.

(a)
Name of plan(s) being restated:     

(b)
This restatement is effective ________________________________________________
[Note: Date can be no earlier than January 1, 2007]

(c)
The original effective date of the plan(s) being restated is:     

o
Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:     

ALLOCATION OF CONTRIBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
o
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]

MODIFlCATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
o (a)
Special Effective Dates. Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled "Special Effective Dates for Participating Employer" and identify the
special effective dates as they apply to the Participating Employer.

o (b)    Modification of Adoption Agreement elections. Section(s) ___ of the
Agreement are being modified for this Participating
Employer. The modified provisions are effective     .
[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page I of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
Rayonier Operating Company LLC
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
11/9/2017
(Signature)
(Date)



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 9

--------------------------------------------------------------------------------





EMPLOYER SIGNATURE PAGE


PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
o (a)    The adoption of a new plan, effective__ [insert Effective Date of
Plan]. [Note: Date can be no earlier than the first day of the
Plan year in which the Plan is adopted.]
o (b)    The restatement of an existing plan, in order to comply with the
requirements of PPA, pursuant to Rev. Proc. 2011-49.
(1)
Effective date of restatement: ___. [Note: Date can be no earlier than January
1, 2007. Sec/ion 14.01(f)(2) of Plan provides for retroactive effective dates
for all PPA provisions. Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance. ]

(2)    Name of plan(s) being restated:     
(3)    The original effective date of the plan(s) being restated:     
x (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: 10-1-2017    

(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees    

(3)
The original effective date of the plan being amended/restated: 3-1-1994        

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: Section 1-l to change the Employer Address; Section 1-5 and the
Participating Employer Adoption Page to add Raydient LLC, Terrapointe LLC,

and Wildlight LLC as related and participating employers effective October l,
2017 and to add Rayonier Operating Co LLC as a related and participating
employer effective January 1, 2018: Sections 6A-5, 6A-9, and 6B-3 to permit Roth
Deferrals into the Plan effective February 1, 2018.


VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company    
Address: 1295 State Street Springfield, MA 01111-0001    
Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §40l(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer's needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.
Rayonier Inc.
 
(Name of Employer)
 
 
 
Shelby Pyatt
VP, HR and IT
(Name of authorized representative)
(Title)
 
 
/s/ SHELBY PYATT
11/9/2017
(Signature)
(Date)



© Copyright 2017    Massachusetts Mutual Life insurance Company    10-1-2017
Version: V1.8sub- 2    Page 10